Citation Nr: 0817384	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-22 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The veteran's daughter


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran had active service from September 1950 through 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for COPD.  

The veteran indicated in an October 2003 for that he desired 
a video conference hearing at a local VA office.  He 
indicated in a February 2004 VA Form 9 that he desired a 
hearing before a Board member at a local VA office (or travel 
Board hearing).  He indicated in a June 2004 VA Form 9 that 
he wished to testify at a Washington, D.C., Board hearing.  
In July 2005, he changed this request to again request a 
Board video conference hearing.  In October 2006, he stated 
that he had talked with his physician, and it was determined 
that it would not be good for him to travel to attend a 
travel Board hearing.  He requested that his case be 
forwarded straight to the Board for a decision.  As such, the 
Board finds that all of the hearing requests have effectively 
been withdrawn.

The issues initially certified for appellate review included 
an earlier effective date for service connection for post-
traumatic stress disorder.  The Board denied this claim by a 
decision dated in May 2007 and simultaneously remanded the 
claim concerning COPD for additional development.  The case 
is now returned to the Board.  In a November 2007 statement, 
the representative, Nurse DB, who is also the veteran's 
daughter, indicates that symptoms she observed in the veteran 
since service would today be called "Vietnam lung."  The 
Board notes that only the issue of service connection for 
COPD is developed for appellate review and the Board's 
decision is limited to that issue.  If the veteran desires 
service connection for a separate and distinct pulmonary 
disability, described as "Vietnam lung," then an 
appropriate claim should be filed with the RO. 


FINDING OF FACT

COPD was not manifested during the veteran's active duty 
service or for many years thereafter, nor is COPD otherwise 
related to active duty service, including to exposure to 
Agent Orange during such service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by the veteran's 
active duty service, nor may inservice occurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2003 that 
sufficiently addressed all four notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Additional VCAA letters pertinent to 
the instant claim were issued in October 2004 and March 2006.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted private treatment records as 
well.  The veteran was afforded a VA medical examination in 
July 2007.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  COPD

A.  Pertinent law

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  The law further provides that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38  
C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (or Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he served in the Republic of Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116 (West  2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2007).

Previously, under 38 U.S.C. § 1116(a)(3) and 38 C.F.R. § 
3.307(a)(6)(iii), in-service exposure to Agent Orange was 
presumed only in cases in which a veteran had a disease that 
was presumptively service connected.  If none of the 
disorders for which service connection was claimed was a 
presumptive disorder, then in-service herbicidal exposure was 
not presumed.  See Chase v. West, 13 Vet. App. 413, 415 
(2000) (citing McCartt v. West, 12 Vet. App. 164, 168 
(1999)).  But this was changed by Section 201(c) of the 
Veterans Education and Benefits Expansion Act of 2001, which 
effectively reversed the decision in McCartt v. West, 12 Vet. 
App. 164 (1999) and provides for a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era.  Thus, the veteran, who served in the Republic 
of Vietnam during the Vietnam era, is presumed to have been 
exposed to Agent Orange. 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall  
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.  These 
diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of date of onset.  38 C.F.R. § 3.309(e), Note 2.  In 
addition, the United States Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

For claims received by VA after June 9, 1998, as is the case 
here, a disability will not be considered service connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a)(c).  (The 
veteran filed his initial claim giving rise to this appeal in 
January 2003.)

The Board acknowledges that laypersons are competent to give 
evidence about what they experience; for example, they are 
competent to report that incurrence of certain injuries 
during service or experiencing certain symptoms such as 
coughing.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Laypersons are not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because they do not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67,  74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

The Board determines that the veteran and Nurse DB (although 
a child of 11 at the time of some of her observations 
reported herein) are competent to report that he coughed 
since service and have done so in the present case.  It falls 
on the Board to determine whether this report of continuity 
of symptomatology of COPD from the time of service to the 
present is credible and the weight, if any, that should be 
accorded this evidence in adjudicating the claim.  See, e.g., 
Layno v. Brown, supra.  Specifically, even if credible, 
whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the reportedly continuous 
coughing symptomatology depends on the nature of the disorder 
in question, here, COPD.  See Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the 
physician reaches. . . .  As is true with any 
piece of evidence, the credibility and weight 
to be attached to these opinions [are] within 
the province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

B.  Facts 

The veteran's service medical records do reflect some 
complaints and findings of a respiratory nature.  A June 1967 
chest X-ray reportedly showed mild pulmonary fibrotic changes 
and mild emphysematous changes.  There were some increased 
markings in the lung bases, said to be consistent with 
bronchitis that had been clinically described at that time.  
Dr. JMG was the radiologist at that time.  In July 1967, Dr. 
JMG evaluated a second X-ray as showing that, as compared 
with the previous examination, the pulmonary markings were 
much less prominent, and only minimal emphysematous changes 
were present.  The chest was otherwise normal.  A July 1967 
consultation report disclosed that the veteran had moved to 
the area in the preceding November, which had coincided with 
the onset of allergic conjunctivitis.  He was a smoker.  He 
had the onset of a cough with whitish sputum 1-2 months 
before the consultation.  This had been diagnosed as 
bronchitis and responded well to treatment, except for some 
mild residual cough associated with nasal congestion, 
particularly worse at night.  There was no hemoptysis or 
dyspnea.  The X-rays of June and July 1967 were reviewed.  
Physical examination was said to show no clinical evidence of 
emphysema, which was remarked to be "a pathological-not X-
ray-diagnosis" (emphasis in original).  The impressions 
were of one episode of bronchitis that responded to 
medication, allergic rhinitis with post-nasal drip and 
secondary coughing, and, again, no clinical evidence of 
emphysema.  

Dr. JMG and a second radiologist reported on a third chest X- 
ray, taken for a periodic examination in February 1969, that 
the veteran's heart and lungs were normal.  The clinical 
examination of the lungs and chest at that time also was 
normal.  The veteran had a normal clinical evaluation of the 
lungs and chest at his retirement examination in February 
1970.  A chest X-ray taken at that time was reported as 
normal.  The veteran completed his own history at that time 
and reported that he had "no" asthma, shortness of breath, 
pain or pressure in his chest, or chronic cough.  As it will 
become pertinent later in our discussion, the Board notes 
that the 1967-69 service medical records were generated at 
the Columbus AFB.

A private complete health maintenance examination in February 
1993 did not disclose a diagnosis of COPD.  According to a 
private report dated in August 1996, the veteran had no 
significant medical history in the preceding 6 years but had 
complained of decreasing activity levels over the preceding 6 
months.  A cardiac work-up was conducted.  However, cardiac 
disease was not sufficient to explain his complaints, and a 
pulmonary work-up was ordered.  A private chest X-ray in 
October 1996 showed changes of COPD.  An October 1996 letter 
from Dr. CJ, a specialist in pulmonary medicine, to Dr. DM 
discloses working diagnoses of COPD and sleep apnea.  Dr. CJ 
remarked in a December 1996 letter that the veteran still 
liked to mow his lawn.  A March 1997 private medical report 
described an injury noted when the veteran was climbing down 
from his roof.  

VA chest X-ray in May 2002 showed pulmonary emphysema.  At a 
June 2002 VA physical examination, the veteran reported a 
history of working as a runway guard in Vietnam and Agent 
Orange being sprayed around the runway and associated areas.  
Airplanes landing there were also leaking Agent Orange, and 
the veteran was around it frequently.  His present illness 
required him to rest when loading feedbags, between each bag.  
VA examination for residuals of Agent Orange in October 2002 
noted the veteran's history of asthma and bronchitis since 
1965.  He took oxygen, inhalers, and other medication for 
this.  The relevant impression was mild COPD, on oxygen as 
needed.  

At a VA examination in July 2007, the veteran reported 
history of 20 years' service including in Vietnam, where he 
reported that he was twice drenched in Agent Orange.  After 
this, he reportedly had problems with his lungs.  He had 
smoked for 37 years, stopping in 1986.  The VA treatment 
records and claims file were reviewed.  (The Board notes the 
veteran's concern that the examiner did not have the claims 
file; however, the report of examination states that the 
claims file was found after the veteran had departed.)  It 
was noted that the veteran had episodes of sore throat and 
coughing "several times" near the end of his service.  The 
results of pulmonary function testing in July 2007 were 
reviewed.  The diagnoses included a severe obstructive lung 
defect with some response to bronchodilators only in the 
small airways.  There was hyperinflation of the airways that 
was consistent with COPD.  The examiner opined that the 
veteran's COPD was unlikely to be due to Agent Orange.  The 
examiner was not aware of any specific bronchospasm or direct 
lung deterioration that connected to Agent Orange.  There was 
a connection between lung cancer and Agent Orange, but the 
examiner was not aware of COPD or asthma being causally 
related to Agent Orange.  It was reportedly more likely that 
the veteran's chronic lung problems were due to his 37 years 
of smoking, even though he stopped in 1986.  

In November 2007, Nurse DB, the veteran's daughter and 
representative offered her professional opinion that exposure 
to Agent Orange severely damaged the veteran's lungs.  She 
felt that the VA must think it is "easier" to blame 
cigarette smoking and if so, VA should still be accountable, 
because cigarettes were issued to service members with their 
rations.  She was 11 years old when the veteran returned from 
Vietnam and could recall that he was never the same as before 
he departed.  Immediately after he returned home, he had 
asthmatic bronchitis, emphysema, and fibrotic changes in his 
lungs.  He had a severe, debilitating cough, like no other 
she had ever heard.  It seemed endless and would take his 
breath away.  A wet, constant cough consumed his whole body.  
Rales, rhonchi, and wheezes were audible from across the 
room.  She stated that this terrible cough has since been 
called "Vietnam lung."  She felt this was all documented in 
the medical records from Columbus AFB, Mississippi.  She was 
also upset that the VA examiner in July 2007 reportedly did 
not allow her to accompany the veteran to the examination and 
would not disclose to her whether he had located the July 
2007 pulmonary function test results (he had).  (While the 
Board regrets that this was apparently stressful to Nurse DB, 
it sees no reason to discount the actual VA examination 
findings or opinion on this basis.)  

C.  Discussion

The veteran attributes his respiratory disability, COPD, to 
Agent Orange exposure in service.  As noted, the VA concedes 
that the veteran was exposed to Agent Orange in service.  

The veteran's service medical records do reflect some 
complaint and treatment for respiratory problems, but they 
also reflect that these problems were resolved by the 
February 1970 retirement examination.  A chest X-ray taken at 
that time and one taken in 1969, interpreted by the same 
radiologist who had previously reported emphysema, were 
normal.  This was consistent with the normal clinical 
examination findings in 1969 and at retirement examination in 
February 1970.  The Board has considered the representative's 
opinion as a nurse that the records of the Columbus AFB 
support the contention that chronic lung problems were shown 
in service, but finds this opinion amply refuted by the 
normal service medical records from 1969 and 1970, as well as 
the 1967 remark discounting the report of emphysema in the 
first instance.

The first post service diagnosis of a respiratory disability, 
namely mild COPD, is noted on a private doctor's letter in 
October 1996, approximately 26 years after service.  
According to this doctor, COPD was a working diagnosis, 
indicating that this was the initial medical diagnosis of 
this problem.  This is further confirmed by the veteran's 
history in August 1996 of no significant medical history in 
the preceding 6 years but decreasing activity levels in the 
preceding 6 months.  While the veteran's daughter, as a 
registered nurse, is competent to report on his symptoms 
today, the Board is hard pressed to assign much evidentiary 
weight to her recollections of her observations as an 11-
year-old, regarding her father's health condition on return 
from Vietnam.  Certainly, she was not competent to make a 
diagnosis at that time.  Therefore, these recollections 
provide an insufficient basis to competently, retroactively 
diagnose COPD in 1970.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Board also notes that her report seems 
less than fully credible as to the debilitation caused by his 
cough on his return from Vietnam, as the record is replete 
with information suggesting that the veteran has been active 
most of his life.  See also March 1999 One Source Progress 
Note stating that veteran had been active most of his life. 

As to the argument under 38 C.F.R. § 3.303 that the veteran's 
continuous cough represents continuity of symptoms of COPD 
from service, the Board finds that medical evidence is 
required, to relate something as nonspecific as a cough many 
years ago to an internal disease such as COPD first shown in 
1996.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
While, as a nurse, DB is competent to offer a medical 
opinion, she has offered no medical data, examination, 
medical texts or treatises or findings to support her opinion 
that the veteran's lung disease was the result of Agent 
Orange exposure in service.  She relies on her recall from 
her childhood years of a persistent cough in attempting to 
provide evidence of continuity of symptomatology.  See 
Guerrieri, supra; see also Beausoleil, supra, and Libertine, 
supra.  The Board takes note that Nurse DB is not a purely 
disinterested observer, but is also the veteran's daughter 
and advocate in the current claim.  See Madden, supra.  

By contrast, the physician who performed the VA examination 
provided a medical basis for the conclusion that there was no 
relationship between the COPD and Agent Orange.  The examiner 
indicated that the medical literature does not support such 
an etiological relationship.  More over, the examiner 
indicated that the cause of the veteran's COPD was most 
likely his long history of cigarette smoking, which is 
consistent with the veteran's history as documented in the 
record.  The VA examiner's opinion is also more consistent 
with the other evidence, including the many years that passed 
between separation and the first documented medical evidence 
showing COPD in 1996.  As noted above, the physician opined 
that COPD was more likely than not related to the veteran's 
smoking history.  Nurse DB simply offers the general and 
speculative conclusion that Agent Orange must be related to 
COPD because of her recall that his coughing was continuous 
from service.  See Owens, supra, and Wensch, supra.  In 
response to the physician's finding of smoking as the more 
likely cause of COPD, she argues, as a representative, that 
this should nonetheless be a basis for service connection, 
for aforementioned reasons.  (The Board is unable to address 
the merits of this argument because it is bound by the law 
and regulations against service connection for disease due to 
tobacco use.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.)  The 
Board is also cognizant that the VA examiner, as a physician, 
has a higher degree of training and education than a nurse, 
such as the veteran's daughter.  Finally, although employed 
by VA, the VA physician who conducted the examination in July 
2007 is not shown to be other than disinterested and 
objective.  For these reasons, we accord greater weight and 
credibility to the VA examiner's opinion than to that of the 
veteran's daughter, Nurse DB, although they are, to varying 
degrees, both medical professionals.  

The Board also notes the veteran's own strong objections to 
the VA examination finding that his COPD was unlikely related 
to Agent Orange and more likely to his smoking.  However, as 
a layman, the veteran is not competent to determine the 
etiology of his COPD.  See Layno, supra.  

Therefore, the preponderance of the competent evidence is 
against a finding that the veteran's COPD was manifested 
during service or for many years thereafter, or that it is in 
any manner related to his active duty service.  No 
presumption of service connection is applicable because COPD 
is not one of the diseases for which a causal relationship to 
Agent Orange is recognized.  38 C.F.R. §§ 3.307, 3.309.  The 
Board is therefore compelled to conclude that service 
connection for COPD is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision. 


ORDER

Service connection for COPD is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


